Citation Nr: 0703812	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  96-51 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
thyroid disability, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION


The veteran had active military service from January 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 RO rating decision.  

The veteran testified before the RO's Hearing Officer in 
January 1997.  

The Board remanded the case to the RO for further development 
in September 2000 and April 2002.  

A December 2003 decision by the Board denied the benefit 
claimed on appeal.  The veteran, in turn, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In May 2005, the Court issued an order that vacated the 
Board's decision and remanded the case back to the Board for 
actions in compliance with the Court's order.  

The Court's order also directed the Board to determine 
whether the veteran has filed a claim for service connection 
for hypertensive heart disease, and, if appropriate, to refer 
the issue to the RO for issuance of a Statement of the Case 
(SOC) per Manlincon v. West. 12 Vet. App. 239 (1999).  

The Board has reviewed the file and has found no 
correspondence that should be construed as a formal or 
informal claim for service connection for hypertensive heart 
disease, other than as secondary to his thyroidectomy.  The 
issue is accordingly referred to the RO as a new claim.  

For the reasons expressed hereinbelow, the matter on appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

The November 1995 rating decision on appeal denied the 
veteran's claim for a rating higher than 30 percent for 
service-connected residuals of bilateral thyroidectomy.  

The 30 percent rating has been assigned under the rating 
criteria of Diagnostic Code 7900 (DC) (hyperthyroidism).  The 
rating criteria for DC 7900 changed on June 6, 1996, during 
the pendancy of the appeal.  

An August 2002 RO rating decision granted service connection 
for hypertension as secondary to the service-connected 
thyroid condition, with a rating of 10 percent, effective 
July 16, 2001.  

The Court's order pointed out that the claim can be 
considered in three periods: prior to June 6, 1996 (under the 
old rating criteria), from June 6, 1996 to July 16, 2001 
(under the new rating criteria), and from July 16, 2001 
(following the grant of secondary service connection for 
hypertension).  

The Court's order directs VA to consider all the ratable 
manifestations of the veteran's service-connected 
thyroidectomy, not just hyperthyroidism.  Specifically, the 
Court's order directs VA to consider rating for 
hypothyroidism (DC 7903) as well as hyperthyroidism (DC 
7900), plus any other symptoms associated with removal of the 
thyroid.  

In a related matter, VA conceded in its Appellee's Brief to 
the Court that the previous adjudications had not properly 
discussed why the veteran's symptoms of instability, 
fatigability, and tachycardia during the period November 1998 
to late 2000 should not be considered symptomatic of his 
thyroid disorder, absent an  independent medical basis.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

The Court's order also directs VA to consider whether it 
would benefit the veteran to rate hypertension as a symptom 
of thyroid disorder, which may result in a 60 percent rating 
for the thyroid disorder, rather than as separately rated 30 
percent and 10 percent disabilities.  

In a related matter, VA conceded in its Appellee's Brief to 
the Court that the previous adjudications had failed to 
consider whether the veteran was hypertensive prior to July 
16, 2001 (the effective date of secondary service connection 
for hypertension), since such hypertension could be 
considered among the rating criteria for thyroid disorder 
without constituting "pyramiding."  

Finally, the Court noted that in an increased rating claim, 
he relevant issue is the appellant's current level of 
disability, citing Proscelle v. Derwinski, 2 Vet. App.629, 
632 (1992).   The last VA medical examination of record was 
in July 2001, and the file contains no VA medical treatment 
records since December 2002.  

Although the veteran failed without good cause to report for 
VA examinations in June 2002 and November 2002, the Board 
finds that he should be afforded another examination at this 
point to determine the current manifestations of his thyroid 
disorder, and the severity of those manifestations.  The RO 
should also obtain the veteran's VA treatment records, if 
any, since December 2002.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to performing the actions stipulated in the Court's 
order, the RO should also give the veteran opportunity to 
present any additional information and/or evidence pertinent 
to the claim on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
veteran's claim for increased rating for 
his service-connected thyroid disorder.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Whether or not the veteran responds, 
the RO should obtain any VA treatment 
records since December 2002.  If the 
veteran responds, the RO should assist 
him in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The RO should schedule the veteran 
for VA examination, by a physician 
specializing in endocrinology, at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically identify all 
physical and emotional manifestations that 
can be medically attributed to the 
veteran's service-connected thyroidectomy.  
For each physical and emotional disorder 
that the examiner identifies as being 
associated with the service-connected 
thyroidectomy, the examiner should 
identify the approximate date of onset of 
the disorder and the current severity of 
the disorder, stated in terms conforming 
to the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

The examiner should also state, based on 
his review of the file, whether it is at 
least as likely as not that the veteran's 
symptoms of instability, fatigability, and 
tachycardia during the period November 
1998 to late 2000 were manifestations of 
his service-connected thyroidectomy.  If 
the examiner cannot state the requested 
opinion without resorting to speculation, 
he should so indicate.  The examiner 
should set forth all examination findings 
and diagnoses, along with the compete 
rationale for all conclusions reached.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority.  
In accordance with the Court's order, the 
RO's readjudication should consider all 
the ratable manifestations of the 
veteran's service-connected 
thyroidectomy, not just hyperthyroidism.  
The RO's readjudication should 
specifically consider the questions 
raised by the Court: (1) whether the 
veteran's symptoms of instability, 
fatigability, and tachycardia during the 
period November 1998 to late 2000 were 
symptomatic of his service-connected 
thyroid disorder; (2) whether the veteran 
had hypertension prior to July 16, 2001 
that should be considered under the 
appropriate rating criteria for his 
service-connected thyroid disorder; (3) 
whether the veteran would benefit from 
having his hypertension rated as a 
symptom of his service-connected thyroid 
disorder, rather than as a separately 
ratable disability, after July 16, 2001.  

6.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to afford due process; it is not the 
Board's intention to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
unless otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

